Name: Decision of the EEA Joint Committee No 42/94 of 15 December 1994 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: technology and technical regulations;  European construction;  executive power and public service;  building and public works
 Date Published: 1994-12-31

 31.12.1994 EN Official Journal of the European Communities L 372/17 DECISION OF THE EEA JOINT COMMITTEE No 42/94 of 15 December 1994 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Commission Decision 94/23/EC of 17 January 1994 (1) on common procedural rules for European technical approval is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following new point shall be inserted after point 1 (Council Directive 89/106/EEC) of Chapter XXI of Annex II to the Agreement: 2. 394 D 0023: Commission Decision 94/23/EC of 17 January 1994 on common procedural rules for European technical approval (OJ No L 17, 20. 1. 1994, p. 34). The provisions of this Decision shall, for the purposes of the present Agreement, be read with the following adaptations: (a) The second paragraph of chapter 3.2.2. of the Annex shall be replaced by the following: If consensus is achieved in the Technical Board on applications according to Article 8.2a of the CDP, then the appropriate information is sent with the approval of the President of EOTA to the EEA Joint Committee to obtain authority to issue ETAs. If consensus cannot be achieved in the Technical Board it will be passed to the Executive Commission for decision, as to whether it should be submitted to the EEA Joint Committee. ; (b) In the third paragraph of chapter 3.2.2. of the Annex the term Commission of the EC  shall be replaced by the term EEA Joint Committee .; (c) In the last sentence of chapter 3.2.5. of the Annex the words shall be referred to the Standing Committee on Construction (the Directive, Article 9.2) via the Commission of the EC , shall be replaced by shall be referred to the EEA Joint Committee.  Article 2 The texts of Decision 94/23/EC in the Finnish, Icelandic, Norwegian and Swedish languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 February 1995, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 15 December 1994. For the EEA Joint Committee The President H. HAFSTEIN (1) OJ No L 17, 20. 1. 1994, p. 34.